DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  a space must be added in “10carbon”.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6, 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-6, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “measured by the method disclosed in the specification” in claims 1, 2 and 12 is indefinite.  
  



Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyazaki et al. (2015/0045502).
Regarding claims 1, 4, 6, 8, and 12:  Miyazaki et al. teach a resin composition comprising a polyimide that meets instant formulas (1) and (2), and solvent NMP [0016, 0026-0027; Examples; Tables 1-2; Claim 2].  Miyazaki et al. teach the claimed molecular weight of the polyimide [Examples; Tables 1-2].   Solvent NMP is the same as used in the instant examples, and therefore possess the claimed boiling point of claim 4.
Since the components of the polymer composition are the same as claimed (and disclosed in the instant examples), the composition will possess the claimed tan delta and partial pressure of dissolved oxygen.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (2015/0045502).
Miyazaki et al. teach a resin composition comprising a polyimide that meets instant formulas (1) and (2), and solvent NMP [0016, 0026-0027; Examples; Tables 1-2; Claim 2].  Miyazaki et al. teach a molecular weight of 23,800 to 35,800 [Examples; Tables 1-2].  Miyazaki et al. teach that the amount of solvent is 100 parts by mass to 2,000 parts by mass per 100 parts by mass of the polyimide [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of solvent within the range of Miyazaki et al. for the desired viscosity and coating thickness.  
Since the components of the polymer composition are the same as claimed (and disclosed in the instant examples), the composition will possess the claimed Formula (II) and tan delta values.  The courts have stated that a chemical composition and its .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (2015/0045502) as applied to claim 1 above.
Miyazaki et al. teach that the amount of solvent is 100 parts by mass to 2,000 parts by mass per 100 parts by mass of the polyimide [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of solvent within the range of Miyazaki et al. for the desired viscosity and coating thickness.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claims 1-6, 8, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 7 of copending Application No. 15/781886.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8, and 12 are provisionally rejected on the 1-8 of copending Application No. 16/961504.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that the Office has failed to establish prima facie obviousness.  The rejection of claims 1, 4, 6, 8 and 12 is a 102 anticipation rejection, or a 103 obviousness rejection.  With regard to the anticipation rejection the Office has provided a basis in fact and technical reasoning to reasonably support the determination that the claimed properties are present in Miyazaki et al.  Since the components of the polymer composition are the same as claimed (and disclosed in the instant examples), 
The Applicant has alleged two reasons why the claimed composition and the composition of Miyazaki are substantially different.  
1)  A resin represent by the general formula (1) is advantageous in low coefficient of thermal expansion.  This is not persuasive because Miyazaki et al. teach a resin composition comprising a polyimide that meets instant formulas (1) and (2), and solvent NMP [0016, 0026-0027; Examples; Tables 1-2; Claim 2].  There is no difference as the feature is anticipated by Miyazaki et al.
2)  A resin which satisfies formula (I) or formula (II) provides excellent formability of the resin film.  This is not persuasive because Miyazaki et al. teach the same polymer composition as the Applicant.  There is no difference between the claimed composition and the composition of Miyazaki et al.  The Applicant has not demonstrated that the composition Miyazaki et al. fails to meet the claimed formulas.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  See MPEP 2112.  
The Applicant has alleged that the evidence of record demonstrates that the composition of Miyazaki provides values that are outside of formula (II).  This is not persuasive for the following reasons:
1)  The big difference between instant Example 5 and comparative example 1 is the amount of solvent.  E5 comprises 13 wt% and CE1 19.7 wt% solvent, a 53% increase in solvent.  Since Tanδ reflects a relationship between viscosity and elasticity, it would be expected that a change in the amount of solvent (viscosity) would affect the Tanδ.
2)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., film thickness uniformity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant has not provided any specific arguments regarding the double patenting rejections.  Therefore, the rejections are maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763